TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00804-CR
NO. 03-02-00805-CR



Darriel Paul Dilworth, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 53947 & 54053, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Darriel Paul Dilworth seeks to appeal from judgments of conviction for forgery and
possession of cocaine.  The clerk's records contain written waivers of appeal signed by appellant,
his attorney, and the trial judge.  These documents, which reflect a knowing and voluntary waiver
of the right to appeal, were signed on the day sentences were imposed in open court.  A defendant
who knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd
v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App.
1974).  There is nothing in the records to indicate that appellant sought or obtained the permission
of the trial court to pursue these appeals.

The appeals are dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   January 24, 2003
Do Not Publish